Citation Nr: 0010905	
Decision Date: 04/25/00    Archive Date: 05/04/00

DOCKET NO.  98-17 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to a rating in excess of 20 percent for bilateral 
residuals of fracture of the navicular bone.  


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active duty from September 1965 to September 
1968.  The veteran's medals and decorations include the 
Purple Heart Medal and Combat Infantryman's Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Department of 
Veterans Affairs (VA) Honolulu, Hawaii, Regional Office (RO) 
that continued a 20 percent rating for the veteran's 
bilateral wrist disability.  


REMAND

Service connection for bilateral residuals of fracture of the 
navicular bone was granted in a January 1973 rating decision.  
A rating of 20 percent was assigned under Diagnostic Code 
5299-5003.  The RO noted that current examination at the time 
revealed normal motion with pain elicited on forced motion; a 
slightly weak bilateral handgrip; and cystic changes in the 
navicular bone on both sides on x-ray.   

The veteran's claim in the instant appeal is that he now has 
excruciating pain in the wrists and an inability to grip 
objects regardless of their weight.  The veteran was afforded 
a VA examination in September 1996, following which the sole 
assessment was residual fracture of both navicular bones.  
The examiner documented clinical findings of weakened 
handgrips and hypesthesia of the fingers.  The veteran was 
subsequently afforded a VA neurological examination in May 
1998, and the examiner noted giveaway weakness in strength 
testing of both upper extremities secondary to pain.  There 
was no pertinent diagnosis.  

VA regulations stipulate that functional impairment must be 
considered in assessing the severity of orthopedic 
disabilities.  See 38 C.F.R. §§ 4.40 and 4.45 (1999); DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  These provisions also 
require that functional impairment be "supported by adequate 
pathology."  38 C.F.R. § 4.40 (1999).  The clinical findings 
in either VA examination provided to the veteran do not 
address whether he has pain or loss of function as a result 
of pain related to service-connected disability.  See 38 
C.F.R. §§ 4.40 and 4.45 (1999); DeLuca, supra.  Accordingly, 
this issue will be remanded for a more comprehensive VA 
medical examination that specifically identifies the nature 
and severity of all residual disability due to the service-
connected disability.

In his October 1998 substantive appeal, the veteran indicated 
that he was involved in vocational rehabilitation.  Those 
records are not yet associated with the claims file and may 
be relevant to the instant appeal.  VA is held to have 
constructive notice of documents generated by VA, even if the 
documents have not been made part of the record in a claim 
for benefits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  As 
VA is on notice that additional pertinent medical records may 
exist, the case must be remanded on this basis as well.

The veteran's claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  This finding is predicated upon the 
appellant's assertions that his bilateral wrist disability 
has increased in severity.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Once it has been determined that a claim is 
well grounded, as here, the VA has a statutory duty to assist 
in the development of evidence pertinent to the claim.  
38 U.S.C.A. § 5107.  To ensure that the VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his wrist 
disorder since 1996.  After securing the 
necessary release, the RO should obtain 
these records.  The RO should obtain the 
veteran's Chapter 31 vocational 
rehabilitation folder and associate it 
with the claims folder.

2.  The veteran should be afforded a VA 
examination by the appropriate specialist 
(s) to identify the nature and severity 
of all residuals from bilateral fracture 
of the navicular bones.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion in 
degrees, and comment on the functional 
limitations, if any, caused by the 
appellant's service-connected disability, 
in particular limited movement due to 
pain, weakened movement, excess 
fatigability, and incoordination upon 
use.  The examiner must comment upon 
whether there exists any clinical 
evidence supportive of the appellant's 
subjective complaints.   

If there is nerve involvement related to 
the service-connected disability, the 
examiner should specify which nerve(s) is 
involved and what symptoms, and the 
extent of those symptoms, are produced.  
If there is no nerve involvement 
associated with service-connected 
disability, the examiner should so state.  

3.  Following the above, the RO should 
review the examination report and assure 
that all requested information has been 
provided.  If the examination report does 
not include the requested information, 
the examination should be returned as 
inadequate for rating purposes.  See 38 
C.F.R. § 4.2.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  Consideration should be accorded 
as to whether 38 C.F.R. §§ 4.40, 4.45 
provides for a basis for a higher rating.  
The RO should also consider whether 
separate ratings are warranted.   See 
Esteban v. Brown, 6 Vet. App. 259 (1994).  
If any benefit sought on appeal remains 
denied, the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  The Court has stated 
that compliance by the Board or the RO is neither optional 
nor discretionary.  Where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
- 5 -
